As filed with the Securities and Exchange Commission on July 10, 2007 Registration No. 333-16255 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-3/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PG&E Corporation (Exact name of registrant as specified in its charter) California94-32394914 (State or Jurisdiction of(I.R.S. Employer Identification No.) Incorporation or Organization) One Market Street, Spear Tower, Suite 2400 San Francisco, CA 94105 (415) 267-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Hyun Park One Market Street, Spear Tower, Suite 2400 San Francisco, CA 94105 (415) 267-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) DEREGISTRATION OF SHARES This Post-Effective Amendment No. 2 to PG&E Corporation’s Registration Statement on Form S-3 (Commission File No. 333-16255) is filed to deregister 4,837,042 shares of PG&E Corporation’s common stock, no par value, previously registered on such Form S-3 that remain unsold. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing a Post-Effective Amendment to Form S-3 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Francisco, State of California on the 10th day of July, 2007. PG&E Corporation (Registrant) By: HYUN PARK Hyun Park Senior Vice President and General Counsel 3
